People v Mcfadden (2022 NY Slip Op 01719)





People v Mcfadden


2022 NY Slip Op 01719


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (1659/01) KA 99-05058.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTHOMAS MCFADDEN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.